Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000032
                                                       23-JUN-2016
                                                       10:07 AM


                         SCWC-15-0000032


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             ERIC J. MINTON and RICHARD M. STANLEY,

       Respondents/Plaintiffs-Appellees/Cross-Appellants,



                               vs.


            SIDNEY A. QUINTAL, JOHN C. FUHRMANN, and

                  CITY AND COUNTY OF HONOLULU,

       Petitioners/Defendants/Appellants/Cross-Appellees.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-15-0000032; CIVIL NO. 07-1-2354)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,

   and Circuit Judge Ochiai in place of McKenna, J., recused)


          Petitioners/Defendants/Appellants/Cross-Appellees


Sidney A. Quintal’s application for writ of certiorari filed on


May 16, 2016, is hereby rejected.


          DATED: Honolulu, Hawai'i, June 23, 2016.

Donna Y.L. Leong,                    /s/ Mark E. Recktenwald

Matthew S.K. Pyun,

John P. Moran and                    /s/ Paula A. Nakayama

Nicolette Winter

for petitioners                      /s/ Richard W. Pollack


Charles S. Lotsof                    /s/ Michael D. Wilson

for respondents

                                     /s/ Dean E. Ochiai